Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 1 of 33 PageID: 1



Arnold B. Calmann (abc@saiber.com)
Jakob B. Halpern (jbh@saiber.com)
SAIBER LLC
One Gateway Center
10th Floor, Suite 1000
Newark, New Jersey 07102
Tel.: 973.622.3333
Fax: 973.286.2465

Dennies Varughese, Pharm.D. (dvarughe@sternekessler.com)
Monica Riva Talley (mtalley@sternekessler.com)
Dana N. Justus (djustus@sternekessler.com)
Charles T. Wysocki (cwysocki@sternekessler.com)
STERNE KESSLER GOLDSTEIN & FOX, P.L.L.C.
1100 New York Ave., NW, Suite 600
Washington, D.C. 20005
Tel.: 202.371.2600
Fax: 202.371.2540

Attorneys for Plaintiff
JUUL LABS, INC.

                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

JUUL LABS, INC.,                            Civil Action No.

                   Plaintiff,               Hon.

       v.
                                            VERIFIED COMPLAINT
JUUL MONSTER, LLP; K & R                    (JURY DEMAND)
PRODUCTS, LLP; STATUS
DISTRIBUTION LLC; STATUS
VAPES LLC; KRISTEN VANORSKI;
RYAN DOKA; CRAIG DOKA;
JAMES DOKA; JACLYN QUINTO;
and JOHN DOES 1 – 50,

                   Defendants.



       Plaintiff Juul Labs, Inc. (“JLI”), by its attorneys, for its complaint against Juul Monster,

LLP (“Juul Monster”), a New Jersey limited liability partnership located in Whippany, New

Jersey; K & R Products, LLP (“K & R Products”), a New Jersey limited liability partnership
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 2 of 33 PageID: 2




located in Oak Ridge, New Jersey; Status Distribution LLC (“Status Distribution”), a New Jersey

limited liability company located in Oak Ridge, New Jersey; Status Vapes LLC (“Status

Vapes”), a New Jersey limited liability company located in Morristown, New Jersey; Kristen

Vanorski (“Vanorski”), an individual believed to be residing in or near Whippany, New Jersey;

Ryan Doka, an individual believed to be residing in or near Whippany, New Jersey; Craig Doka,

an individual believed to be residing in or near Oak Ridge, New Jersey; James Doka, an

individual believed to be residing in or near Oak Ridge, New Jersey; Jaclyn Quinto (“Quinto”),

an individual believed to be residing in or near Highland Lakes, New Jersey; and John Does 1 –

50 (“John Does”) (collectively, “Defendants”), alleges as follows:

                                 NATURE OF THE ACTION
       1.      This is an action by Plaintiff Juul Labs, Inc. against Defendants Juul Monster, K

& R Products, Status Distribution, Status Vapes, Kristen Vanorski, Ryan Doka, Craig Doka,

James Doka, Jaclyn Quinto, and John Does 1 – 50 for trademark infringement, cybersquatting,

and unfair competition under the Lanham Act, 15 U.S.C. §§ 1114, 1116, 1117, 1125(a), and

1125(d); trademark infringement and unfair competition under N.J.S.A. 56:4-1 and state

common law; tortious interference with economic advantage; unjust enrichment; fraudulent

misrepresentation; and negligent misrepresentation.

       2.      Plaintiff JLI is a pioneer in Electronic Nicotine Delivery Systems (i.e., “ENDS”)

and related technologies, having spent years and invested millions of dollars to develop and

introduce into the market in 2015 its branded, innovative, and breakthrough ENDS product. The

JUUL-branded system is intended for adult smokers seeking a nicotine alternative to traditional

combustible cigarettes.

       3.      The JUUL system is comprised of two components: (i) a device and (ii)

disposable pods (“JUULpods”) prefilled with a proprietary mixture of vaporizer carriers, nicotine

salt extracts, and flavoring (together, “e-liquid”). When a user inserts a JUULpod into the device

and inhales through the mouthpiece of the system, the device rapidly heats the e-liquid in the

pod, aerosolizing it to allow the user to inhale a “puff” of the vaporized e-liquid. The JUUL


                                                2
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 3 of 33 PageID: 3




system has been widely adopted and has attained tremendous commercial success and acclaim,

currently garnering nearly 76% of the overall e-cigarette market1 and posting more than $1

billion in revenue in 2018.2

       4.      Defendants sell nicotine-related products with a marketing strategy seemingly

designed to create a false association with JLI and simultaneously target a youth demographic.

Seeking to free ride on JLI’s success and misappropriate JLI’s marketplace identity, Defendants

have collectively engaged in the unauthorized and unlawful promotion, distribution, and sale of

JLI and third-party vaporizer devices and pods under the misleading and infringing business and

trade names “JUUL MONSTER” and “JUUL MEGA STORE,” and the cartoonish Juul Monster

logo, who is depicted using a JUUL device. Defendants have also applied to register a black and

white version of the Juul Monster logo with the U.S. Patent and Trademark Office.




       5.      As discussed further below, not only do Defendants irresponsibly target children

with their marketing strategy, Defendants are using JLI’s own branding to do so. Defendants’ use

of a cartoon logo clearly appeals to children and teens below the minimum legal age to purchase

e-cigarette products. Such advertising practices violate tobacco laws and public policy; they also

undermine JLI’s ongoing youth-prevention efforts. The JUUL MONSTER name and logo design

are collectively referred to herein as the “Juul Monster Trademarks.” Defendants have also


       1
          See Richard Craver, Juul ends 2018 with 76 percent market share, WINSTON-SALEM
JOURNAL (Jan. 8, 2019), https://www.journalnow.com/business/juul-ends-with-percent-market-
share/article_6f50f427-19ec-50be-8b0c-d3df18d08759.html.
       2
         See Uday Sampath Kumar, Altria says Juul sales skyrocket to $1 billion in 2018,
REUTERS.COM (Jan. 31, 2019), https://www.reuters.com/article/us-altria-group-juul/altria-says-
juul-sales-quintupled-to-1-billion-in-2018-idUSKCN1PP1YJ.



                                                3
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 4 of 33 PageID: 4




registered (at least) two domain names that include JLI’s federally-registered JUUL trademark –

juulmonster.com and juulmegastore.com – in an attempt to impersonate JLI or create a

misleading impression that it is affiliated with JLI.

         6.     As discussed in detail below, Defendants’ activities under the Juul Monster

Trademarks violate JLI’s federal and state trademark rights and constitute unfair competition

under federal and state law.

         7.     Additionally, while the known named Defendants in this case have committed

infringing acts by promoting, distributing, and/or selling products under the infringing Juul

Monster Trademarks, this Complaint also names certain as-yet unidentified “John Does” who,

upon information and belief, are responsible for the additional promotion, distribution, and/or

sale of products under these infringing marks.

         8.     Plaintiff JLI is forced to file this action to combat these infringers who are trading

upon JLI’s market-leader reputation in ENDS. Defendants knowingly and unlawfully adopted

and are using trademarks that are likely to mislead consumers into believing that their products

are associated or affiliated with JLI.

                                          THE PARTIES
         9.     Plaintiff Juul Labs, Inc. is a corporation organized in the State of Delaware, with

its principal place of business at 560 20th Street, San Francisco, California 94107.

         10.    Upon information and belief, Defendant Juul Monster is a New Jersey limited

liability partnership with a mailing address of 167 Park Avenue, Whippany, New Jersey 07981.

         11.    Upon information and belief, Defendant K & R Products is a New Jersey limited

liability partnership with a mailing address of 170 School House Road, Oak Ridge, New Jersey

07438.

         12.    Upon information and belief, Defendant Status Distribution is a New Jersey

limited liability company with a mailing address of 170 School House Road, Oak Ridge, New

Jersey 07438.




                                                  4
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 5 of 33 PageID: 5




         13.   Upon information and belief, Defendant Status Vapes is a New Jersey limited

liability company with a mailing address of 4 Wilmont Street, Unit C, Morristown, New Jersey

07438.

         14.   Upon information and belief, Defendant Kristen Vanorski is an individual with a

believed mailing address of 167 Park Avenue, Whippany, New Jersey 07981.

         15.   Upon information and belief, Defendant Ryan Doka is an individual with a

believed mailing address of 167 Park Avenue, Whippany, New Jersey 07981.

         16.   Upon information and belief, Defendant Craig Doka is an individual with a

believed mailing address of 170 School House Road, Oak Ridge, New Jersey 07438.

         17.   Upon information and belief, Defendant James Doka is an individual with a

believed mailing address of 170 School House Road, Oak Ridge, New Jersey 07438.

         18.   Upon information and belief, Defendant Jaclyn Quinto is an individual with a

believed mailing address of 16 Wawayanda Road, Highland Lakes, New Jersey 07438.

         19.   Upon information and belief, Defendants John Does 1 – 50 are the presently

unknown other companies and/or individuals involved in the knowing and unlawful promotion,

distribution, and/or sale of products under the infringing Juul Monster Trademarks.

                                JURISDICTION AND VENUE
         20.   This Court has original subject matter jurisdiction over the claims in this action

pursuant to 28 U.S.C. § 1338(a)-(b) (actions arising under an Act of Congress relating to

trademarks), 28 U.S.C. § 1331 (actions arising under the laws of the United States), 28 U.S.C.

§ 1332 (actions involving diversity of citizenship), 15 U.S.C. § 1121 (actions arising under the

Lanham Act), and 15 U.S.C. § 1051 et seq. (provisions of the Lanham Act). This Court has

supplemental jurisdiction over the claims in this Complaint that arise under statutory and

common law pursuant to 28 U.S.C. § 1367(a).

         21.   JLI’s claims against Defendants for trademark infringement, unfair competition,

and cybersquatting are based on: (i) Defendants’ misuse of JLI’s trademarks to market and sell e-

cigarette products under the misleading and infringing Juul Monster Trademarks; (ii) upon


                                                 5
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 6 of 33 PageID: 6




information and belief, Defendants’ promotion and sale of products under the infringing Juul

Monster Trademarks to consumers in this District; (iii) on information and belief, Defendants’

use of instrumentalities in the District to promote and sell e-cigarette products under the

infringing Juul Monster Trademarks; and, (iv) on information and belief, Defendants’

registration and use of domain names incorporating JLI’s JUUL trademark.

       22.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(a), and this

Court may properly exercise personal jurisdiction over Defendants because Defendants directly

target business activities toward consumers in the United States, including the State of New

Jersey, through Defendants’ known distribution and sale of e-cigarette products via (at least) the

Juul Monster website located at www.juulmonster.com, the website located at
www.hotpodz.com, the website located at www.thepodking.com, and the website located at

www.juulmegastore.com. Specifically, upon information and belief, all of the known Defendants

are located in this District, and Defendants’ infringing activities are targeted to and sales are

made to residents of New Jersey. Defendants are committing tortious acts, engaging in interstate

commerce, and have wrongfully caused Plaintiff substantial injury in this District (and

nationwide).

                                   PLAINTIFF’S TRADEMARKS

                                         BACKGROUND

       23.      Plaintiff JLI’s revolutionary JUUL system is the best-selling electronic nicotine

delivery system on the market, currently enjoying nearly 76% of the market share of the total e-

cigarette category in the United States.3 JLI’s current market share is a direct result of its

superior proprietary technology, and the satisfying and unique user experience it offers the adult

smoker. Vaping360 (“The Home of Vaping”) ranked the JUUL system first in its 2017 and 2018

Best E-Cigarettes buyers guides and notes its “innovative technology and performance” and



       3
           See supra footnote 1.



                                                  6
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 7 of 33 PageID: 7




high-tech, modern design.4 JLI’s trade dress is nonfunctional and only used to identify the source

of the products.

       24.     The JUUL vaporizer system entered the market in April 2015. The system is

designed for and directed to existing adult smokers who seek a real alternative to smoking

cigarettes. As noted above, the current JUUL system is comprised of a main device that houses

the electronics of the system, and an individual pod containing JLI’s proprietary e-liquid that is

vaporized when the user takes a puff. Each 5% JUULpod contains approximately the same

amount of nicotine as one would find in one pack of cigarettes, and delivers approximately 200

puffs under normal use.

       25.     JLI’s success and market share reflect JLI’s ability to provide adult smokers with

a true alternative to using traditional cigarettes. JLI’s innovative system and its proprietary e-

liquid formulations combine to provide a highly-satisfactory user experience. This experience is

backed-up by JLI’s high quality product and excellent customer service, which has already

engendered significant brand loyalty and marketplace awareness. JLI’s distinctive trademarks

communicate this value to consumers, are associated exclusively with JLI’s products, and

embody the significant cache and goodwill associated with the JUUL brand.

       26.     JLI maintains strict quality control over its products. This commitment includes

working closely with JLI’s U.S.-based contract manufacturers to fill the JUULpods with JLI’s

proprietary e-liquid formulations and then package the finished products. Before distribution,

JLI’s products go through an extensive quality control regime, including rigorous testing.

       27.     JLI’s success in the United States drew and continues to draw the attention of

counterfeiters and intellectual property infringers everywhere, resulting in widespread

counterfeiting and infringement of JLI’s intellectual property. Consequently, JLI has been forced

to establish comprehensive anti-counterfeiting and brand protection programs to investigate and


       4
          See Best E-Cigarettes, VAPING360 (July 20, 2018), https://vaping360.com/best-vape-
starter-kits/e-cigarettes/ and JUUL Review: See Why It’s the Most Popular Vape, VAPING360
(July 20, 2018), https://vaping360.com/juul/juul-vapor-review/.


                                                  7
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 8 of 33 PageID: 8




take action against those promoting suspicious vaporizers and pods that are marketed by

misusing JLI’s valuable brands and technology. And while policing JLI’s intellectual property

rights is essential to JLI as it seeks to protect its brand value and consumer trust, it also critically

reinforces JLI’s desire to both protect its users by eliminating dangerous infringing and

counterfeit ENDS products of unknown origin, and to keep ENDS products out of the hands of

underage users.

                                   THE JUUL TRADEMARKS

        28.     JLI uses and owns the following federally-registered and pending trademarks to

identify its vaporizer devices and refill pods (the “JLI Trademarks”), as detailed below:

                                                  First Use in
Reg. No.            Mark            Reg. Date                                     Goods
                                                  Commerce
4818664             JUUL            Sept. 22,     June 1, 2015    Class 1: Nicotine-based liquid,
                                    2015                          namely, liquid nicotine used to refill
                                                                  electronic cigarettes; cartridges sold
                                                                  filled with liquid nicotine for
                                                                  electronic cigarettes.

                                                                  Class 30: Electronic cigarette refill
                                                                  liquids, namely, chemical flavorings
                                                                  in liquid form used to refill electronic
                                                                  cigarettes; cartridges sold filled with
                                                                  chemical flavorings in liquid form for
                                                                  electronic cigarettes.

                                                                  Class 34: Electronic cigarettes;
                                                                  electronic smoking vaporizers,
                                                                  namely, electronic cigarettes; tobacco
                                                                  substitutes in liquid solution form
                                                                  other than for medical purposes for
                                                                  electronic cigarettes.

4898257                             Feb. 9,       June 1, 2015    Class 34: nicotine-based liquid,
                                    2016                          namely, liquid nicotine used to refill
                                                                  electronic cigarettes; cartridges sold
                                                                  filled with liquid nicotine for
                                                                  electronic cigarettes; electronic
                                                                  cigarette refill liquids, namely,
                                                                  chemical flavorings in liquid form
                                                                  used to refill electronic cigarettes;
                                                                  cartridges sold filled with chemical
                                                                  flavorings in liquid form for



                                                   8
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 9 of 33 PageID: 9



                                                                electronic cigarettes; electronic
                                                                cigarettes; electronic smoking
                                                                vaporizers, namely, electronic
                                                                cigarettes; tobacco substitutes in
                                                                liquid solution form other than for
                                                                medical purposes for electronic
                                                                cigarettes.

5299392                             Oct. 3,      March 28,      Class 34: nicotine-based liquid,
                                    2017         2016           namely, liquid nicotine used to refill
                                                                electronic cigarettes; cartridges sold
                                                                filled with liquid nicotine for
                                                                electronic cigarettes; electronic
                                                                cigarette refill liquids, namely,
                                                                chemical flavorings in liquid form
                                                                used to refill electronic cigarettes;
                                                                cartridges sold filled with chemical
                                                                flavorings in liquid form for
                                                                electronic cigarettes; electronic
                                                                cigarettes; electronic smoking
                                                                vaporizers, namely, electronic
                                                                cigarettes; tobacco substitutes in
                                                                liquid solution form other than for
                                                                medical purposes for electronic
                                                                cigarettes

       29.       The above U.S. registrations for the JLI Trademarks are valid, subsisting, and in

full force and effect. True and correct “status” copies of these registrations, obtained from the

Trademark Status Document Retrieval (“TSDR”) database of the United States Patent and

Trademark Office, are attached hereto as Exhibit 1. The registrations constitute prima facie

evidence of their validity and of JLI’s exclusive right to use these trademarks pursuant to

15 U.S.C. § 1057(b).

       30.       JLI’s distinctive trademarks communicate the source of its high-quality vaporizers

and pods to its customers. JLI has expended significant effort in developing its trademarks in the

United States,5 including over $61 million in promotional and marketing activities since 2016.
As a result of such efforts to distinguish JLI’s branding from others in the marketplace, and the

significant press and cachet surrounding the JUUL brand, the consuming public exclusively

associates the JLI Trademarks with JLI.

       5
           Id.



                                                  9
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 10 of 33 PageID: 10




       31.     The JLI Trademarks are inherently distinctive, and have acquired considerable

brand loyalty through JLI’s sales, including from direct word-of-mouth promotion by consumers.

Indeed, according to a recent article from CNBC, JLI is “dominating the [e-cigarette] industry.”6

In addition, JLI has expended significant effort in developing the JLI Trademarks in the United

States. The market reputation and consumer goodwill associated with these rights are of

incalculable and inestimable value to JLI.

                          DEFENDANTS’ UNLAWFUL CONDUCT

       32.     Subsequent to JLI’s adoption and widespread use of its JLI Trademarks,

Defendants worked in concert to market, distribute, and sell vaporizer devices, pod products, and

accessories under the Juul Monster Trademarks.

       33.     Defendant Juul Monster also filed a federal trademark application, U.S. Serial No.

88/106,306, for the Juul Monster logo design mark, on September 6, 2018. A true and correct

status copy of this application is attached hereto as Exhibit 2. This design comprises a cartoon
monster using a vaporizer device that is identical to JLI’s registered mark, U.S. Registration No.

5,299,392, as attached in Exhibit 1.

       34.     The Juul Monster logo design mark attached as Exhibit 2 and reproduced below,

including in the various holiday formats found on Defendants’ social media, is a colorful cartoon

creature, sometimes in a festive situation, which appears to target children and teens below the

minimum legal age to purchase e-cigarette products. The monster’s small stature and impish

expression also suggests that the character is himself a rebellious child or teen that enjoys using

the product. In addition to directly contravening the federal government’s public policy7 and


       6
        See Angelica LaVito, E-cigarette sales are booming thanks to Juul, CNBC.COM (Aug.
21, 2018), https://www.cnbc.com/2018/08/21/e-cigarette-sales-are-booming-thanks-to-juul.html.
       7
         See FDA Statement, Statement from FDA Commissioner Scott Gottlieb, M.D., on
proposed new steps to protect youth by preventing access to flavored tobacco products and
banning menthol in cigarettes, U.S. Food and Drug Administration (Nov. 15, 2018),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm625884.htm (“The FDA
will pursue the removal from the market of those ENDS products that are marketed to children
and/or appealing to youth. This could include using popular children’s cartoon or animated


                                                 10
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 11 of 33 PageID: 11




advertising laws governing advertising to children, the selection and use of this cartoon design

poses significant risk to JLI’s reputation, as well as its campaign and related efforts to prevent

illegal sales of its products to minors.




        35.     In addition to designing and using a cartoon character logo design (in direct

violation of the FDA’s decree against such imagery), Defendants actively market the Juul

Monster brand on social media, through (at least) Juul Monster and/or HotPodz accounts on

Facebook (www.facebook.com/juulmonster/, www.facebook.com/hotpodz, and

www.facebook.com/thepodking/),Twitter (www.twitter.com/juulmonster), and Instagram

(www.instagram.com/juul_monster (currently inactive) and www.instagram.com/hot_podz). A

representative screenshot of the Juul Monster Facebook page is below, and representative

screenshots of other Juul Monster and related social media accounts are attached as Exhibit 3.




characters, or names of products favored by kids like brands of candy or soda.”) (emphasis
added.)



                                                 11
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 12 of 33 PageID: 12




The use of social media is also aimed at younger consumers; in contrast, JLI voluntarily shut

down its social media accounts as part of its continued efforts to prevent any appearance of

promotion of its products to an underage audience.8




       8
         See Susan Scutti, Juul to eliminate social media accounts, stop retail sales of flavors,
CNN.com (Nov. 15, 2018), https://www.cnn.com/2018/11/13/health/juul-flavor-social-media-
fda-bn/index.html.



                                                12
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 13 of 33 PageID: 13




       36.     As seen in the above HotPodz Facebook post, Defendants also use the JUUL

trademark to lure consumers into purchasing another company’s vaporizer pod products,

including in flavors that appear to be directed to young users (e.g. “green apple hard candy,”

“berry lemonade,” etc.).

       37.     Upon information and belief, Defendants registered and have hosted active retail

websites at (at least) the domain names juulmonster.com and juulmegastore.com, both of which

include JLI’s JUUL trademark.

       38.     Plaintiff JLI sent cease-and-desist letters to Defendants Juul Monster, Vanorski,

and Status Vapes on December 6, 2018 and December 20, 2018, to which Defendants did not

respond. Copies of these letters are attached hereto as Exhibit 4.
       39.     At least one disgruntled consumer has experienced actual confusion between JLI

and Juul Monster, contacting JLI’s sales and legal departments regarding a problematic Juul




                                                13
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 14 of 33 PageID: 14




Monster online order from the www.juulmonster.com website. Copies of this consumer

complaint correspondence is attached hereto as Exhibit 5.

       40.     At least one additional consumer has outwardly expressed actual confusion on

Defendant Juul Monster’s Facebook page, mistakenly referring to Juul Monster as JLI.9

       41.     Defendants’ use of the Juul Monster Trademarks, which fully contain the JLI

Trademarks, is proof of their intent to trade off of JLI’s reputation and goodwill.

       42.     On information and belief, Defendants had actual knowledge of the JLI

Trademarks when they adopted the Juul Monster Trademarks, applied to register the Juul

Monster logo design mark (on September 6, 2018), and applied to register the domain names

juulmonster.com (on June 29, 2018) and juulmegastore.com (on October 8, 2018), and

conducted all of these activities in order to reap the benefit and goodwill of the JLI Trademarks.

       43.     On information and belief, Defendants worked in concert to promote, distribute,

and sell e-cigarette products under the Juul Monster Trademarks.

       44.     On information and belief, Defendant Juul Monster engaged and continues to

engage in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant Juul Monster is the business entity that markets and sells

products under the Juul Monster Trademarks through (at least) the Juul Monster website located

at www.juulmonster.com, the website located at www.hotpodz.com, the website located at

www.thepodking.com, and the Juul Monster and/or HotPodz accounts on Facebook

(www.facebook.com/juulmonster/, www.facebook.com/hotpodz, and

www.facebook.com/thepodking/), Twitter (www.twitter.com/juulmonster), and Instagram

(www.instagram.com/juul_monster (currently inactive) and www.instagram.com/hot_podz).

Defendant Juul Monster has knowingly and intentionally organized, directed, authorized,


       9
         See
https://www.facebook.com/juulmonster/reviews/?referrer=page_recommendations_see_all&ref=
page_internal (“Juul is dope af. A great smoking alternative”), attached as Exhibit 6.




                                                14
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 15 of 33 PageID: 15




approved, or otherwise participated in the unlawful, infringing, and tortious conduct alleged

herein, including the deliberate and fraudulent promotion, advertising, distribution, selling,

and/or offering for sale of products under the Juul Monster Trademarks.

       45.     On information and belief, Defendant K & R Products engaged and continues to

engage in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant K & R Products appears in the return shipping information

for products ordered via the Juul Monster website, as seen in the photograph at Exhibit 7.

Defendant K & R Products has knowingly and intentionally organized, directed, authorized,

approved, or otherwise participated in the unlawful, infringing, and tortious conduct alleged

herein, including the deliberate and fraudulent promotion, advertising, distribution, selling,

and/or offering for sale of products under the Juul Monster Trademarks.

       46.     On information and belief, Defendant Status Distribution engaged and continues

to engage in the promotion, distribution, and/or sale of e-cigarette products under the JLI

Trademarks. Specifically, Defendant Status Distribution shares the same corporate address and

phone number as Defendants K& R Distribution and Status Vapes. Defendant Status Distribution

has knowingly and intentionally organized, directed, authorized, approved, or otherwise

participated in the unlawful, infringing, and tortious conduct alleged herein, including the

deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for sale of

products under the Juul Monster Trademarks.

       47.     On information and belief, Defendant Status Vapes engaged and continues to

engage in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant Status Vapes shares the same corporate address and phone

number as Defendants K& R Distribution and Status Distribution. Defendant Status Vapes has

knowingly and intentionally organized, directed, authorized, approved, or otherwise participated

in the unlawful, infringing, and tortious conduct alleged herein, including the deliberate and

fraudulent promotion, advertising, distribution, selling, and/or offering for sale of products under

the Juul Monster Trademarks.


                                                 15
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 16 of 33 PageID: 16




       48.     On information and belief, Defendant Vanorski engaged and continues to engage

in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant Vanorski is the signatory to Defendant Juul Monster’s

pending trademark application for the Juul Monster logo design, and is self-identified in that

filing as the co-owner of Defendant Juul Monster. Defendant Vanorski is also the registered

agent of Defendant K & R Distribution. Defendant Vanorski, in her individual capacity, has

knowingly and intentionally organized, directed, authorized, approved, or otherwise participated

in the unlawful, infringing, and tortious conduct alleged herein, including the deliberate and

fraudulent promotion, advertising, distribution, selling, and/or offering for sale of products under

the Juul Monster Trademarks.

       49.     On information and belief, Defendant Ryan Doka engaged and continues to

engage in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant Ryan Doka is the CEO and registered agent of Defendant

Status Distribution, which shares the same Oak Ridge, New Jersey address as Defendant K & R

Distribution. Upon information and believe, Defendant K & R Distribution is a partnership

comprised of the individual Defendants Vanorski and Ryan Doka. Defendant Ryan Doka, in his

individual capacity, has knowingly and intentionally organized, directed, authorized, approved,

or otherwise participated in the unlawful, infringing, and tortious conduct alleged herein,

including the deliberate and fraudulent promotion, advertising, distribution, selling, and/or

offering for sale of products under the Juul Monster Trademarks.

       50.     On information and belief, Defendant Craig Doka engaged and continues to

engage in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant Craig Doka is associated with the same Oak Ridge, New

Jersey address as Defendants K & R Distribution, Ryan Doka, and James Doka. Defendant Craig

Doka, in his individual capacity, has knowingly and intentionally organized, directed, authorized,

approved, or otherwise participated in the unlawful, infringing, and tortious conduct alleged




                                                16
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 17 of 33 PageID: 17




herein, including the deliberate and fraudulent promotion, advertising, distribution, selling,

and/or offering for sale of products under the Juul Monster Trademarks.

       51.     On information and belief, Defendant James Doka engaged and continues to

engage in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant James Doka is associated with the same Oak Ridge, New

Jersey address as Defendants K & R Distribution, Ryan Doka, and Craig Doka, and is associated

with the same phone number as Defendants Status Vapes and Quinto. Defendant James Doka, in

his individual capacity, has knowingly and intentionally organized, directed, authorized,

approved, or otherwise participated in the unlawful, infringing, and tortious conduct alleged

herein, including the deliberate and fraudulent promotion, advertising, distribution, selling,

and/or offering for sale of products under the Juul Monster Trademarks.

       52.     On information and belief, Defendant Jaclyn Quinto engaged and continues to

engage in the promotion, distribution, and/or sale of e-cigarette products under the Juul Monster

Trademarks. Specifically, Defendant Quinto is associated with the same phone number as

Defendants Status Vapes and James Doka. Defendant Quinto, in her individual capacity, has

knowingly and intentionally organized, directed, authorized, approved, or otherwise participated

in the unlawful, infringing, and tortious conduct alleged herein, including the deliberate and

fraudulent promotion, advertising, distribution, selling, and/or offering for sale of products under

the Juul Monster Trademarks.

       53.     On information and belief, the Defendants John Does 1 – 50 engaged and

continue to engage in the promotion, distribution, and/or sale of e-cigarette products under the

Juul Monster Trademarks.

       54.     On information and belief, many of the e-cigarette products promoted, distributed,

and/or sold under the Juul Monster Trademarks are in direct competition with JLI’s products,

sold to identical consumers, through identical channels of trade.




                                                 17
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 18 of 33 PageID: 18




        55.     Upon information and belief, Defendants’ Juul Monster Trademarks were first

used in the U.S. in April 2018, at which time JLI already had captured over 60 percent of the

total e-cigarette market share.10

        56.     JLI has not licensed or authorized Defendants to use any of the Juul Monster

Trademarks.

                                    INJURY TO JUUL LABS

        57.     Defendants’ use of infringing trademarks, designed to be confusingly similar to

JLI’s, has injured and, if permitted to continue, will continue to irreparably injure JLI’s business

and the goodwill associated with JLI’s trademarks, as well as JLI’s reputation for providing

high-quality electronic nicotine delivery system products.

        58.     Defendants’ actions are likely to cause confusion, mistake, or deception as to the

source or origin of the goods sold by Defendants; are likely to falsely suggest a sponsorship,

connection, license, or association between Defendants and JLI; and/or will divert profits from

JLI. On information and belief, Defendants’ products have been designed to cause, and have

caused, actual confusion.

                                   COUNT I
                  TRADEMARK INFRINGEMENT UNDER SECTION 32(1)
                       OF THE LANHAM ACT (15 U.S.C. § 1114)
        59.     Plaintiff hereby realleges and incorporates by reference the foregoing allegations
as if fully set forth herein.

        60.     Defendants’ Juul Monster Trademarks fully incorporate the JLI Trademarks.

        61.     The aforesaid willful and deliberate acts of Defendants are likely to cause

confusion, mistake, or deception as to the source, sponsorship, or approval of the goods offered

by Defendants with JLI and its JLI Trademarks. On information and belief, Defendants’ Juul



        10
          See Richard Craver, Juul exceeds 60 percent market share for e-cigs, WINSTON-SALEM
JOURNAL (May 1, 2018), https://www.journalnow.com/business/juul-exceeds-percent-market-
share-for-e-cigs/article_1fd229f1-df7d-5436-ac90-9263c418dc1c.html.



                                                 18
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 19 of 33 PageID: 19




Monster Trademarks have been designed deliberately to cause, and have caused, actual

confusion.

        62.     Defendants’ continued use of the Juul Monster Trademarks in connection with e-

cigarette products has caused, and will continue to cause, confusion, mistake, or deception of the

public as to the source, sponsorship, or approval of those goods.

        63.     JLI is the exclusive owner of the JLI Trademarks. JLI’s United States trademark

registrations for the JLI Trademarks are in full force and effect, as demonstrated by Exhibit 1.

        64.     Upon information and belief, Defendants have knowledge of JLI’s rights in the

JLI Trademarks, and are willfully infringing and intentionally using the infringing Juul Monster

Trademarks.

        65.     Defendants’ willful and deliberate actions constitute willful direct and

contributory infringement of JLI’s federally-registered JLI Trademarks, in violation Section 32

of the Lanham Act, 15 U.S.C. § 1114.

        66.     The injuries and damages sustained by JLI have been directly and proximately

caused by Defendants’ wrongful advertisement, promotion, offering to sell, and sale of products

under the infringing Juul Monster Trademarks.


                               COUNT II
    INFRINGEMENT OF THE JLI TRADEMARKS AND UNFAIR COMPETITION
             UNDER SECTION 43(a)(1)(A) OF THE LANHAM ACT
                          (15 U.S.C. § 1125(a))
        67.     Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        68.     Plaintiff is the owner of all right and title to the federally registered JUUL word

trademark, the federally registered JUUL stylized trademark, and the federally registered Juul

Device design trademark.

        69.     Defendants have misappropriated the JLI Trademarks by including them in their

Juul Monster Trademarks, and by displaying these marks on their various retail websites.




                                                 19
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 20 of 33 PageID: 20




        70.     Defendants’ promotion and sale of e-cigarette products under the Juul Monster

Trademarks, which comprise the JLI Trademarks, enables Defendants to unfairly take advantage

of JLI’s reputation and success.

        71.     The aforesaid willful and deliberate acts of Defendants are likely to cause

confusion, mistake, or deception as to the origin, sponsorship, or approval of the goods offered

by Defendants with JLI and its JLI Trademarks, and thus constitute false designation of origin in

violation of Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a). On information and

belief, Defendants’ products have been designed to cause, and have caused, actual confusion.

        72.     JLI has no adequate remedy at law and, if Defendants’ actions are not enjoined,

JLI will continue to suffer irreparable harm to its reputation and the associated goodwill of the

JUUL brand.


                                     COUNT III
                        CYBERSQUATTING UNDER 15 U.S.C. § 1125(d)
        73.     Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        74.     Upon information and belief, Defendants registered and hosted active retail

websites at (at least) the domain names juulmonster.com and juulmegastore.com, both of which

include JLI’s federally-registered JUUL trademark.

        75.     Defendants have no trademark or intellectual property rights in JLI’s federally-

registered JUUL trademark.

        76.     Defendants have a bad faith intent to profit from use of the domain names

juulmonster.com and juulmegastore.com, as evidenced by the foregoing allegations.

        77.     The JUUL trademark was distinctive and federally-registered at the time that

Defendants registered and began using the domain names at issue.

        78.     JLI is entitled to an order and injunction immediately transferring the

juulmonster.com and juulmegastore.com domain names to JLI.




                                                 20
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 21 of 33 PageID: 21




                                       COUNT IV
                            UNFAIR COMPETITION (N.J.S.A. 56:4-1)
        79.     Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        80.     JLI owns the registered JLI Trademarks, which are distinctive and widely

recognized by the consuming public.

        81.     JLI’s products are sold and purchased throughout the United States, including in

New Jersey.

        82.     JLI is widely recognized as the designated source of goods bearing the registered

JLI Trademarks.

        83.     Upon information and belief, and through the acts described above, in the course

of conducting business, Defendants knowingly engaged in unfair acts or practices and unfair

method of competition, including but not limited to making false representations as to an origin

affiliation, connection and/or association with JLI and by using marks and designs identical

and/or confusingly similar to the JLI Trademarks in bad faith, and otherwise engaging in

deceptive trade practices, in violation of N.J.S.A. 56:4-1.

        84.     JLI has no adequate remedy at law, and if Defendants’ infringement and unfair

competition are not enjoined, JLI will continue to suffer irreparable harm to the name,

reputation, and goodwill of the JLI Trademarks.


                           COUNT V
   COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
        85.     Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        86.     Through the foregoing conduct, Defendants’ knowing and willful infringement of

the JLI Trademarks is likely to cause confusion, mistake, and deception among consumers, who

believe that the products sold by Defendant are identical to and endorsed by JLI.




                                                 21
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 22 of 33 PageID: 22




          87.   Defendants’ unauthorized and unlawful actions constitute common law trademark

infringement and unfair competition.

          88.   As a result of Defendants’ unauthorized and unlawful actions, the reputation of

the JLI Trademarks have been harmed and JLI continues to suffer immediate and irreparable

injury.

          89.   Further, JLI has suffered damages, including, but not limited to, loss of sales,

trademark infringement, loss of goodwill associated with its products, and damage to its existing

and potential business relationships.

          90.   JLI has no adequate remedy at law, and if Defendants’ infringement and unfair

competition are not enjoined, JLI will continue to suffer irreparable harm to the name,

reputation, and goodwill of the JLI Trademarks.


                            COUNT VI
   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE
          91.   Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

          92.   Defendants’ actions have disrupted or are intended to disrupt JLI’s business by,

among other things, diverting consumers away from JLI’s products and to Defendants’ products,

through using marks identical and/or confusingly similar to the JLI Trademarks.

          93.   In doing so, Defendants have gained access to JLI’s customers, as to which JLI

had a reasonable expectation of economic benefit. JLI has lost sales because of Defendants’

infringement.

          94.   Defendants knew or should have known about JLI’s expected economic benefit.

Defendants have no legal right, privilege or justification for their conduct. Absent Defendants’

wrongful and deceptive conduct, JLI would have made sales that Defendants have made instead.




                                                22
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 23 of 33 PageID: 23




        95.     Based on the intentional, willful, and malicious nature of Defendants’ actions, JLI

is entitled to recover monetary damages, exemplary or punitive damages, and reasonable

attorneys’ fees and costs incurred in connection with this action.

        96.     JLI has no adequate remedy at law, and if Defendants’ intentional interference

with JLI’s prospective economic advantage is not enjoined, JLI will continue to suffer monetary

damages and irreparable injury to the name, reputation, and goodwill of the JLI Trademarks.


                                        COUNT VII
                                    UNJUST ENRICHMENT
        97.     Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        98.     Through the foregoing conduct, Defendants have been unjustly enriched through

their misuse of the JLI Trademarks.

        99.     Defendants have obtained a monetary and reputational benefit through their

misuse of the JLI Trademarks, including but not limited to sales of its infringing product in the

marketplace.

        100.    Defendants knew of or should reasonably have known that JLI owned and had

rights in the JLI Trademarks.

        101.    Defendants obtained these monetary and reputational benefits without

compensation to JLI.

        102.    The acts complained of above constitute unjust enrichment of Defendants at JLI’s

expense, in violation of the common law of the State of New Jersey.

        103.    JLI has no adequate remedy at law, and if Defendants’ unjust enrichment is not

enjoined, JLI will continue to suffer irreparable harm to the name, reputation, and goodwill of

the JLI Trademarks.




                                                23
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 24 of 33 PageID: 24




                                     COUNT VIII
                            FRAUDULENT MISREPRESENTATION
        104.    Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        105.    Defendants, jointly and severally, and without Plaintiff’s consent and

authorization, have engaged in the deliberate and fraudulent promotion, advertising, distribution,

selling and/or offering for sale of products under the JLI Trademarks, through their websites and

elsewhere.

        106.    Defendants, jointly and severally, and without Plaintiff’s consent and

authorization, knowingly, intentionally, and falsely misrepresented to the public that they were

affiliated with, or sponsored or otherwise endorsed by JLI, and made further misrepresentations

about the use and performance of JLI’s products.

        107.    The false and fraudulent misrepresentations of Defendants, all of which were

material, were undertaken with the knowledge and intent that unsuspecting consumers would be

deceived into believing and relying upon said misrepresentations, and that said representations

were authorized by JLI.

        108.    JLI has been injured in its business, property, and reputation and such injury also

is irreparable as a result of Defendants’ unlawful, fraudulent, and infringing actions as alleged

herein, which were intentional, malicious, and willful. Those members of the public who have

been deceived by Defendants’ misconduct may use JLI’s products believing Defendants’

misrepresentations, and thereby misuse JLI’s products to their potential detriment. Such

consequences to the public and JLI are immeasurable and incalculable.

        109.    JLI has no adequate remedy at law, and if Defendants’ fraudulent

misrepresentation is not enjoined, JLI will continue to suffer irreparable harm to the name,

reputation, and goodwill of the JLI Trademarks.




                                                 24
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 25 of 33 PageID: 25




                                          COUNT IX
                                NEGLIGENT MISREPRESENTATION
          110.   Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

          111.   Defendants, without JLI’s consent and authorization, have engaged in the

deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for sale of

products under the JLI Trademarks.

          112.   Defendants have, at minimum, negligently held themselves out as having the right

to make representations about the use and performance of JLI’s products. Defendants have

negligently misrepresented JLI’s position regarding the use and performance of JLI’s products.

An unsuspecting consumer, directly relying on said misrepresentations, could misuse JLI’s

products based on Defendants’ misrepresentations, which could potentially cause injury to

members of the public who were deceived into misusing said products.

          113.   JLI has been injured in its business, property, and reputation, and such injury also

is irreparable as a result of Defendants’ unlawful, fraudulent, and infringing actions as alleged

herein.

          114.   JLI has no adequate remedy at law, and if Defendants’ negligent

misrepresentation is not enjoined, JLI will continue to suffer irreparable harm to the name,

reputation, and goodwill of the JLI Trademarks.


                                     COUNT X
                     INDIVIDUAL LIABILITY OF KRISTEN VANORSKI
          115.   Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

          116.   Defendant Vanorski knowingly and significantly organized, directed, or otherwise

participated in the unlawful, infringing and tortious conduct alleged herein, including the




                                                  25
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 26 of 33 PageID: 26




deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for sale of

products under the infringing Juul Monster Trademarks.

          117.   Defendant Vanorski is personally liable in this action because she knowingly and

intentionally authorized, directed, and approved the unlawful acts and the misconduct alleged

herein.

          118.   JLI has been injured and damaged in its business, property, and reputation, and

such injury and damage also are irreparable as a result of Defendant Vanorski’s unlawful,

fraudulent, tortious, and infringing actions as alleged herein, which were intentional, malicious,

and willful.


                                       COUNT XI
                          INDIVIDUAL LIABILITY OF RYAN DOKA
          119.   Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

          120.   Defendant Ryan Doka knowingly and significantly organized, directed, or

otherwise participated in the unlawful, infringing and tortious conduct alleged herein, including

the deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for sale

of products under the infringing Juul Monster Trademarks.

          121.   Defendant Ryan Doka is personally liable in this action because he knowingly and

intentionally authorized, directed, and approved the unlawful acts and the misconduct alleged

herein.

          122.   JLI has been injured and damaged in its business, property, and reputation, and

such injury and damage also are irreparable as a result of Defendant Ryan Doka’s unlawful,

fraudulent, tortious, and infringing actions as alleged herein, which were intentional, malicious,

and willful.




                                                 26
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 27 of 33 PageID: 27



                                       COUNT XII
                          INDIVIDUAL LIABILITY OF CRAIG DOKA
        123.      Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        124.      Defendant Craig Doka knowingly and significantly organized, directed, or

otherwise participated in the unlawful, infringing and tortious conduct alleged herein, including

the deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for sale

of products under the infringing Juul Monster Trademarks.

        125.      Defendant Craig Doka is personally liable in this action because he knowingly

and intentionally authorized, directed, and approved the unlawful acts and the misconduct

alleged herein.

        126.      JLI has been injured and damaged in its business, property, and reputation, and

such injury and damage also are irreparable as a result of Defendant Craig Doka’s unlawful,

fraudulent, tortious, and infringing actions as alleged herein, which were intentional, malicious,

and willful.


                                      COUNT XIII
                          INDIVIDUAL LIABILITY OF JAMES DOKA
        127.      Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        128.      Defendant James Doka knowingly and significantly organized, directed, or

otherwise participated in the unlawful, infringing and tortious conduct alleged herein, including

the deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for sale

of products under the infringing Juul Monster Trademarks.

        129.      Defendant James Doka is personally liable in this action because he knowingly

and intentionally authorized, directed, and approved the unlawful acts and the misconduct

alleged herein.




                                                  27
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 28 of 33 PageID: 28




        130.      JLI has been injured and damaged in its business, property, and reputation, and

such injury and damage also are irreparable as a result of Defendant James Doka’s unlawful,

fraudulent, tortious, and infringing actions as alleged herein, which were intentional, malicious,

and willful.


                                      COUNT XIV
                        INDIVIDUAL LIABILITY OF JACLYN QUINTO
        131.      Plaintiff hereby realleges and incorporates by reference the foregoing allegations

as if fully set forth herein.

        132.      Defendant Jaclyn Quinto knowingly and significantly organized, directed, or

otherwise participated in the unlawful, infringing, and tortious conduct alleged herein, including

the deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for sale

of products under the infringing Juul Monster Trademarks.

        133.      Defendant Jaclyn Quinto is personally liable in this action because she knowingly

and intentionally authorized, directed, and approved the unlawful acts and the misconduct

alleged herein.

        134.      JLI has been injured and damaged in its business, property, and reputation, and

such injury and damage also are irreparable as a result of Defendant Jaclyn Quinto’s unlawful,

fraudulent, tortious, and infringing actions as alleged herein, which were intentional, malicious,

and willful.



                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff JLI requests entry of judgment against Defendants as follows:

        A.        That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

dealers, confederates, and all persons acting for, with, by, through, under, or in active concert

with them be temporarily, preliminarily, and permanently enjoined and restrained from offering

for sale, promoting, and advertising nicotine vaporizer, e-cigarette, and related products in




                                                   28
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 29 of 33 PageID: 29




connection with the Juul Monster Trademarks, or any mark, name, or trade dress confusingly

similar to the JLI Trademarks;

       B.      Requiring that Defendants surrender, pursuant to 15 U.S.C. § 1118 and/or 17

U.S.C. § 503, for destruction all merchandise, advertisement and promotional materials, signage,

and all other materials that bear the Juul Monster Trademarks, or any mark, name, or trade dress

confusingly similar thereto, in any form or in any manner, or infringe upon the JLI Trademarks;

       C.      Requiring that Defendants, pursuant to 15 U.S.C. § 1117, account to Plaintiff in

the said Report for any and all profits, gains, and advantages derived from the willful and

unauthorized use of the Juul Monster Trademarks, or any mark, name, or trade dress confusingly

similar to the JLI Trademarks;

       D.      Requiring that Defendants, pursuant to 15 U.S.C. § 1119, immediately file an

express abandonment of U.S. Trademark Application No. 88/106,306;

       E.      Requiring that Defendants, pursuant to 15 U.S.C. § 1125(d), immediately transfer

the domain names juulmonster.com and juulmegastore.com to Plaintiff;

       F.      Requiring that Defendants, pursuant to 15 U.S.C. § 1117 and/or N.J.S.A. 56:4-2,

pay to Plaintiff all profits obtained by Defendants based on their unlawful, willful and

unauthorized use of the Juul Monster Trademarks, or any mark, name, or trade dress confusingly

similar to the JLI Trademarks;

       G.      Awarding compensatory, consequential, statutory, special, and/or punitive

damages, including treble damages, to Plaintiff in an amount to be determined at trial;

       H.      Awarding interest, costs, and attorneys’ fees incurred by Plaintiff in prosecuting

this action; and

       I.      Awarding any and all other relief that this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands trial to a jury on all issues so triable.




                                                  29
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 30 of 33 PageID: 30




Date: February 21, 2019          Respectfully submitted,


                                 SAIBER LLC
                                 Attorneys for Plaintiff Juul Labs, Inc.

                                 By: /s Arnold B. Calmann
                                 Arnold B. Calmann
                                 Jakob B. Halpern
                                 One Gateway Center
                                 10th Floor, Suite 1000
                                 Newark, New Jersey 07102
                                 Tel.: 973.622.3333
                                 Fax: 973.286.2465

                                 Dennies Varughese, Pharm.D.
                                 Monica Riva Talley
                                 Dana N. Justus
                                 Charles T. Wysocki
                                 STERNE KESSLER GOLDSTEIN & FOX, P.L.L.C.
                                 1100 New York Ave., N.W., Suite 600
                                 Washington, D.C. 20005-3934
                                 Tel.: 202.371.2600
                                 Fax: 202.371.2540




                                      30
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 31 of 33 PageID: 31



                        LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, the undersigned counsel hereby certifies that this

matter in controversy is the subject of other matters pending in this Court: Juul Labs, Inc. v.

King Distribution LLC et al., Civil Action No. 18-9233, before the Hon. Susan D. Wigenton,

U.S.D.J.; Juul Labs, Inc. v. HugeTrunk.com et al., Civil Action No. 18-10281, before the Hon.

Esther Salas, U.S.D.J.; and Juul Labs, Inc. v.4X Pods et al., Civil Action No. 18-15444, before

the Hon. Kevin McNulty, U.S.D.J.


Date: February 21, 2019                       SAIBER LLC
                                              Attorneys for Plaintiff Juul Labs, Inc.


                                              By: /s Arnold B. Calmann
                                              Arnold B. Calmann
                                              Jakob B. Halpern
                                              One Gateway Center
                                              10th Floor, Suite 1000
                                              Newark, New Jersey 07102
                                              Tel.: 973.622.3333
                                              Fax: 973.286.2465

                                              Dennies Varughese, Pharm.D.
                                              Monica Riva Talley
                                              Dana N. Justus
                                              Charles T. Wysocki
                                              STERNE KESSLER GOLDSTEIN & FOX, P.L.L.C.
                                              1100 New York Ave., N.W., Suite 600
                                              Washington, D.C. 20005-3934
                                              Tel.: 202.371.2600
                                              Fax: 202.371.2540




                                                31
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 32 of 33 PageID: 32



                       LOCAL CIVIL RULE 201.1 CERTIFICATION

       Under Local Civil Rule 201.1, the undersigned counsel for Plaintiff Juul Labs, Inc.

hereby certifies that it seeks both monetary damages greater than $150,000 and injunctive and

other equitable relief, and therefore this action is not appropriate for compulsory arbitration.


Date: February 21, 2019                       SAIBER LLC
                                              Attorneys for Plaintiff Juul Labs, Inc.


                                              By: /s Arnold B. Calmann
                                              Arnold B. Calmann
                                              Jakob B. Halpern
                                              One Gateway Center
                                              10th Floor, Suite 1000
                                              Newark, New Jersey 07102
                                              Tel.: 973.622.3333
                                              Fax: 973.286.2465

                                              Dennies Varughese, Pharm.D.
                                              Monica Riva Talley
                                              Dana N. Justus
                                              Charles T. Wysocki
                                              STERNE KESSLER GOLDSTEIN & FOX, P.L.L.C.
                                              1100 New York Ave., N.W., Suite 600
                                              Washington, D.C. 20005-3934
                                              Tel.: 202.371.2600
                                              Fax: 202.371.2540




                                                 32
Case 2:19-cv-06399-SDW-LDW Document 1 Filed 02/21/19 Page 33 of 33 PageID: 33



                        VERIFICATION OF VERIFIED COMPLAINT

       I, Matthew J. Hult, under penalty of perjury of the laws of the United States declare:

       I am employed by Juul Labs, Inc. as Senior Director, Intellectual Property and I have

read, and am familiar with, and have personal knowledge of the contents of the foregoing

Verified Complaint; and that the allegations thereof are true and correct or, to the extent that

matters are not within my personal knowledge, that the facts stated therein have been assembled

by authorized personnel, including counsel, and that I am informed that the facts stated therein

are true and correct.




Executed on February 20, 2019.

                                                 Matthew Hult
                                                 Senior Director, Intellectual Property
                                                 Juul Labs, Inc.
